Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16548666 filed on 8/22/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 13-20 in the reply filed on 1/19/2021 is acknowledged.
The applicant traverses on the ground that there is insufficient support for the conclusion that it would be a serious burden to examine all claims.
The examiner would like to note that the restriction requirement specified different CPC group/subgroup for the different categories of the claims, there are also additional CPC classification group/subgroup differences. Furthermore, there would be different text search queries (i.e. the method and product claims do not require non-volatile memory components). During prosecution, the specific process steps recited may not be included in the device structure. Accordingly, the restriction requirement is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,884,480 in view of Pigott et al. (US 2009/0157929. Claim 13 of the instant application has similar scope over claim 13 of U.S. Patent No. 10,884,480 in view of Pigott et al. (US 2009/0157929).
Instant Application
U.S. Patent No. 10,884,480
Pigott et al. (US 2009/0157929)
13. (Original) A system comprising: 
a plurality of dice, in which each die of the plurality of dice contains one or more non-volatile memory components, 

wherein each die includes a power management logic to: 







determine power consumption for operating each respective die; generate a respective signal that corresponds to the power consumption of the die; and 
drive a respective open-drain transistor to conduct to change a voltage of a common node corresponding to the respective signal; and 
a pull-up resistor to couple the common node to a reference voltage, 





wherein the voltage of the common node indicates total power consumption of the plurality of dice.


a processor configured to operate with a plurality of non-volatile memory components; and 


a package containing a plurality of dice, in which each die of the plurality of dice contains one or more non-volatile memory 











wherein a cumulative analog current at the common node to indicate total power consumption of the plurality of dice.




























Pigott et al. disclose a pull-up resistor coupled to an open-drain resistor (paragraph 0016) with the motivation to send voltage signal to a master device to increase operational efficiency and decrease .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (US 2016/0371572) in view of Pigott et al. (US 2009/0157929).
Regarding Independent claim 13, Saiki et al. teach a system comprising:
a plurality of dice (Fig. 1, elements 120, 110 & 20), in which each die of the plurality of dice contains one or more non-volatile memory components (Fig.1 , element 10), 

generate a respective signal (Figs. 2-6E, paragraph 0023-0050) that corresponds to the power consumption of the die; and 
a pull-up resistor to couple the common node to a reference voltage (paragraph 0025), 
wherein the voltage of the common node indicates total power consumption of the plurality of dice (paragraph 0023-0050).
Saiki et al. do not explicitly disclose drive a respective open-drain transistor to conduct to change a voltage of a common node corresponding to the respective signal.
	Pigott et al. disclose a pull-up resistor coupled to an open-drain resistor on a common node (Fig. 1, paragraph 0016).
 	It would have been obvious to one of ordinary skill in the art to modify the teachings of Saiki et al. according to the teachings of Pigott et al. with the motivation to send voltage signal to a master device to increase operational efficiency and decrease power consumption (paragraph 0020).
	Regarding claim 14, Saiki et al. teach wherein the plurality of dice compare the voltage of the common node to a threshold level for power consumption set for the plurality of dice (paragraph 0023-0050).
	Regarding claim 15, Saiki et al. teach wherein the threshold level is peak power consumption for the plurality of dice (Figs. 2-6E, paragraph 0023-0050).
Regarding claim 16, Saiki et al. teach wherein at least one die performs a power consuming operation in response to determining that the voltage of the common node does not exceed the threshold level (paragraph 0023-0050).
	Regarding claim 17, Saiki et al. teach wherein the reference voltage is a power supply voltage (Fig. 1, element power supply) for the plurality of dice.
	Regarding claim 18, Saiki et al. modified by Pigott et al. teach wherein each respective signal drives a respective plurality of open-drain transistors (Fig. 1, paragraph 0013, 0016, 0020 of Pigott).
	Regarding claim 19, Saiki et al. modified by Pigott et al. teach wherein each respective signal drives the open-drain transistors into saturation when conducting (paragraph 0023-0050 of Saiki and Fig. 1, paragraph 0013, 0016, 0020 of Pigott).
	Regarding claim 20, Saiki et al. modified by Pigott et al. teach wherein each power management logic adjusts the respective signal for supply voltage and temperature fluctuations (paragraph 0023-0050 of Saiki and paragraph 0002, 0017, 0030, 0040, 0059).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813